Citation Nr: 1412928	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for glaucoma has been received.

2.  Entitlement to an effective date earlier than October 10, 2006, for a 60 percent disability rating for service-connected bronchial asthma and emphysema.

3.  Entitlement to total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) prior to October 10, 2006 to include consideration of TDIU on an extraschedular basis.

4.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU prior to October 10, 2006 is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In connection with an appeal of the Veteran's prior claim for service connection for glaucoma, in June 1986, the Board denied service connection for glaucoma.

2.  Evidence associated with the claims file since the June 1986 Board decision is cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for glaucoma, and does not raise a reasonable possibility of substantiating the claim.

3.  In September 2002 decision, the RO denied a disability rating in excess of 30 percent for bronchial asthma/emphysema; this decision became final.

4.  The Veteran's present claim for an increased disability rating for bronchial asthma/emphysema, was received by VA on October 10, 2006; prior to that date, there was no pending claim pursuant to which a higher rating could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability had occurred.

5.  The Veteran's service-connected disabilities are: bronchial asthma/emphysema, rated 60 percent disabling; posttraumatic stress disorder (PTSD), rated 50 percent disabling; and healed contusion, back muscle, right side, rated noncompensably disabling.  

6.  The Veteran has been in receipt of a total disability rating based on individual unemployability due to service-connected disability (TDIU) since October 10, 2006.  

7.  The Veteran's service-connected disabilities do not result in permanent and total disability due to (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities; or (6) burns resulting in contractures causing limitation of motion.



CONCLUSIONS OF LAW

1.  The Board's June 1986 denial of service connection for glaucoma is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  As new and material evidence has not been received, the claim for service connection for glaucoma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for an effective date prior to October 10, 2006, for the assignment of a 60 percent rating for bronchial asthma/emphysema, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

4.  The criteria for establishing entitlement to specially adapted housing assistance are not met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Court has also issued a decision which held that, in the context of a claim to reopen, VCAA notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further explained that a notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id.

VCAA letters dated in January 2006, April 2007, and September 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.  The January 2006 letter also advised the Veteran of the reason for the previous final denial of service connection for glaucoma, and instructed him on the meaning of new and material evidence.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, private medical records, and VA treatment records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

Moreover, with respect to the new and material evidence claim, the Board observes that with respect to a previously denied claim, until a claim is reopened, VA does not have a duty to provide a medical examination or obtain a medical opinion.  See 38 C.F.R. § 3.159(c)(1).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

	A.  General Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	B.  Glaucoma

In a June 1986 decision, the Board determined that service connection was not warranted for glaucoma.  At that time, the evidence consisted of the Veteran's service treatment records, VA treatment records, the reports from VA examination, private medical records, lay statements, and the Veteran's assertions.

The Board determined that service connection was not warranted for glaucoma as the evidence failed to show that glaucoma was present during service or at the time of the Veteran's discharge from active duty, and the Veteran's current glaucoma had not been shown to be otherwise attributable to service.  The decision of the Board became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. § 3.104 (2013).

The Board finds that the evidence received since the June 1986 decision is cumulative of evidence of record prior to the June 1986 decision, and as such, does not constitute new and material evidence.

The evidence added to the claims file subsequent to the June 1986 Board denial includes additional records from the Azar Eye Clinic, Our Lady of Lourdes Regional Medical Center, and VA treatment records.  Pertinent to the current claim, these additional records contain an examiner's objective observations of the Veteran's current glaucoma condition.  As such, the additional records from the Azar Eye Clinic and Our Lady of Lourdes Regional Medical Center are merely cumulative of the evidence in the prior reports previously considered in the June 1986 Board decision.  That is, these additional recognition continue to show that the Veteran has glaucoma, but do not relate this disability to the Veteran's active military service.  Thus, as they are cumulative, these treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

The Veteran has submitted outpatient records from the Acadiana Bone and Hand Clinic, and the Southwest Medical Center.  None of these records pertain to glaucoma; as such, they are not material to the current claim.

The Veteran has submitted lay statements, to include statements from C.E., D.L.M., and L.S., Jr.  These letters recount the Veteran's experience of getting his eye cut after being jumped by a group of people while on active duty.  These statements essentially reiterate the Veteran's prior statements considered by the Board in the June 1986 decision.  As such, the newly submitted lay statements are cumulative of the Veteran's prior statements and are not new and material.  Id. 

The Veteran has submitted statements from M.N. and A.T.; however, neither of these records pertain to glaucoma at any time; as such, they are not material to the current claim.

Finally, all of the statements from the Veteran simply reiterate his assertion that his eyes were injured when he was jumped by a group of people while he was on active duty.  As such, these statements merely reiterate contentions that were previously considered by the Board in the June 1986 decision.  

In sum, the Board finds the evidence added to the claims file since the June 1986 Board decision is either cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include new competent and credible evidence which demonstrates that the Veteran's glaucoma occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's and other lay statements are merely redundant of the evidence previously considered, and the medical reports are devoid of a nexus between his current symptoms and his active duty.

As the information provided in support of the application to reopen the claim for service connection for glaucoma does not include new and material evidence, the appeal as to this issue must be denied.

III.  Earlier Effective Date

	A.  Law and Regulations

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, in a September 1973 RO rating decision, service connection for bronchial asthma was granted, with a 30 percent disability rating assigned effective from May 5, 1973.  In August 1976, on the basis of a VA examination report from May 1976, the RO proposed reducing the assigned disability rating to 10 percent.  This reduction was effectuated November 1, 1976.  In an August 1997 decision, the RO continued the 10 percent disability rating, and in August 1998, the disability rating was increased to 30 percent, effective January 11, 1998.  

In April 2002, the Veteran filed a claim for an increased rating for bronchial asthma.  This claim was denied by means of a September 2002 RO rating decision.  The Veteran submitted a Notice of Disagreement in October 2002, and a Statement of the Case (SOC) was issued on September 16, 2003.  The Veteran was mailed a copy of the SOC on September 22, 2003.  The Veteran responded by submitting a VA form 9 (Appeal to Board of Veterans' Appeals).  The VA form 9 is date-stamped as received by VA on December 10, 2003.  

In an April 2004 letter, the RO informed the Veteran that they were unable to accept his VA form 9 as a valid appeal as it was not timely.  The letter informed the Veteran of his right to appeal the decision that his VA form 9 was not timely.  The Veteran's accredited representative responded in May 2004 by submitting copies of previously submitted forms and asked for clarification as to why the previously submitted VA form 9 was not timely.  In a June 2004 letter to both the Veteran and his accredited representative, the RO provided the requested clarification.  Neither the Veteran nor his accredited representative filed a Notice of Disagreement with the determination that the VA form 9 was not timely, and the September 2002 RO denial became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104. 20.1103 (2013).

The Board observes that the Veteran has not alleged clear and unmistakable error in the September 2002 rating decision or April 2004 decision regarding timeliness; thus, these decisions are final and the effective date for any grant of a higher rating necessarily must be after the date of the most recent final denial.  See 38 C.F.R. §§ 3.105, 3.400.

The next communication received from the Veteran concerning disability benefits was a November 2005 request for service connection for blindness, a back condition and arthritis, and PTSD.  Bronchial asthma and/or emphysema were not mentioned.  He submitted a statement from his son in October 2005 which was negative for any remarks concerning a pulmonary disorder.  He received a VA compensation and pension examination in February 2006 in which the examiner made no observations concerning a pulmonary disorder.  A lay statement dated November 2005 but date stamped as received by VA in April 2006 is negative for any remarks concerning bronchial asthma or emphysema.  The Veteran submitted a stressor statement in June 2006 in connection with his PTSD claim; the statement contained no information regarding his pulmonary problems.  He received a VA mental compensation and pension examination in August 2006 in which the examiner made no observations concerning pulmonary problems.  The next communication received from the Veteran was a claim for a TDIU, date stamped as received by the RO on October 10, 2006.  This claim was processed by the RO as a claim for an increased rating for his service-connected bronchial asthma/emphysema, and his current 60 percent disability rating was awarded effective October 10, 2006.

As just reviewed, the record reveals no evidence of any communication from the Veteran or an accredited representative from the Veteran between the September 2002 decision and his October 2006 claim that can be construed as either a formal or informal claim for an increased rating for his service-connected pulmonary disability.  Therefore, October 10, 2006 is considered the date of receipt of the claim.  See 38 C.F.R. § 3.155(a).   October 10, 2006 will be found as the effective date of the increased rating award unless the evidence of record shows a factual ascertainable increase was warranted in the year prior to the date of receipt of that claim.  See 38 C.F.R. § 3.400(o).  

The Board has reviewed the record to determine whether an ascertainable increase in disability warranting a grant of a 60 percent disability rating occurred within one year prior to October 10, 2006, in order to assign an earlier effective than October 10, 2006.  However, in this matter, the claims file reflects that there is no medical evidence whatsoever that pertains to the Veteran's bronchial asthma/emphysema for the year prior to the Veteran's October 2006 claim for an increased rating; the Board finds that it is not factually ascertainable that an increase in the bronchial asthma/emphysema disability had occurred for the year prior to October 10, 2006.  

In sum, prior to the filing of the October 10, 2006 claim for increase, there was no pending claim pursuant to which a higher rating could have been granted, or evidence during the one-year period prior to that date from which it is factually ascertainable that an increase in disability to had occurred for bronchial asthma/emphysema.

Accordingly, an effective date prior to October 10, 2006, for the award of the 60 percent rating, is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


IV.  Specially Adapted Housing Certificate

	A.  Law and Regulations

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, a veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities; or (6) burns resulting in contractures causing limitation of motion.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2013).

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2013).

An example under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease or disability are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  See 38 C.F.R. § 4.21 (2013) (application of rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the specified factors for each incremental rating were examples rather than requirements for a particular rating; analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme).

	
      
B.  Analysis

The Veteran essentially contends that his service-connected bronchial asthma/emphysema precludes his locomotion without the aid of braces, crutches, canes, or a wheelchair.  He thus contends that he satisfies the requirements of 38 C.F.R. § 3.809(b)(1).  

Turning to the facts of the Veteran's case, the Veteran is service connected for bronchial asthma/emphysema, rated 60 percent disabling; posttraumatic stress disorder (PTSD), rated 50 percent disabling; and healed contusion, back muscle, right side, rated noncompensably disabling.  He has been in receipt of a TDIU since October 10, 2006, which satisfies the prerequisite of "a permanent and total service-connected disability" for purposes of receipt of Chapter 11 compensation benefits, including as to eligibility for financial assistance in the acquisition of specially adapted housing.  See VAOPGCPREC 94-90.

The Board finds that entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing must be denied.  The key determination in this matter is that the Veteran does not have service-connected impairment of the lower extremities.  As noted above, 38 C.F.R. § 3.809(b)(1) requires that both lower extremities be so impaired by service-connected disability as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  Service connection has not been granted for any disability of the Veteran's lower extremities.  Thus, even acknowledging that the Veteran uses a wheelchair, in the absence of such service-connected disability of either lower extremity, the Veteran does not satisfy the criteria to qualify for the specially adapted housing assistance.  

The governing regulation, 38 C.F.R. § 3.809(b)(1), expressly states that both lower extremities must be productive of such impairment as to preclude unaided locomotion in order to warrant the specially adapted housing assistance.  Because, in the case at hand, the Veteran's lower extremities do not demonstrate any impairment, specially adapted housing assistance under 38 C.F.R. § 3.809(b)(1) is not warranted.

Specially adapted housing assistance may still be granted under 38 C.F.R. § 3.809(b)(2) if there is also blindness in both eyes or the Veteran has only light perception; under 38 C.F.R. § 3.809(b)(3) if there are also residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude unaided locomotion; or under 38 C.F.R. § 3.809(b)(4) if there is also the loss or loss of use of one upper extremity which so affects the functions of balance or propulsion as to preclude unaided locomotion.  Although the Veteran suffers from glaucoma, his glaucoma has not been shown to be service-connected.  None of these other impairments have been alleged or demonstrated by the record.  Furthermore, in the absence of allegations or evidence of the loss or loss of use of both upper extremities or of burn injuries resulting in limitation of motion, specially adapted housing benefits cannot be granted under 38 C.F.R. § 3.809(b)(5) or (6). 

Because the Veteran is not shown to have the requisite service-connected disabilities needed to establish entitlement to such, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing cannot be granted.  The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence was not received to reopen a claim for entitlement to service connection for glaucoma; the appeal is denied.

Entitlement to an effective date earlier than October 10, 2006, for a 60 percent disability rating for service-connected bronchial asthma and emphysema is denied.

Entitlement to specially adapted housing is denied.



REMAND

Earlier Effective Date for TDIU

In this case, in a statement submitted to the RO in October 2006, the Veteran said he was applying for a TDIU.  He said that he had to resign his prior position as a police officer in 1984 due to a nervous breakdown, and he had been unable to work since that time.  In a July 2007 decision, the RO awarded the Veteran a TDIU with an effective date of October 10, 2006.  In his September 2006 notice of disagreement, the Veteran contended that the effective date of the grant of TDIU should be from 1981, as he said that he has been unemployable since 1981 due to injury and mental illness.  

After careful review of the claims file and despite the development already undertaken, the Board concludes that a remand of the claim is required for additional development prior to adjudication.

The Board notes that the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2013).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A claim for TDIU is a claim for increased compensation if, as in this case, the 'disability upon which entitlement to TDIU is based has already been found to be service connected.'  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.

In this case, in July 1986, the Veteran filed a VA form 21-526 (Veteran's Application for Compensation or Pension).  On the form, he claimed to be totally disabled, and he said that he last worked in March 1984.  In an October 1986 rating decision, the RO awarded non-service-connected pension benefits.  The RO further found that "[n]o 100% disability is established."  The Veteran did not appeal this decision, and it became final.

Later, in a statement date-stamped as received by the RO on July 27, 1993, the Veteran remarked that he was unable to find and/or sustain employment due to non-service-connected and service-connected conditions.  The Board construes this statement as constituting an unadjudicated informal claim for a TDIU.  See § 38 C.F.R.  3.155(a).

The Board recognizes that from July 1993 through October 2006, the Veteran did not meet the scheduler percentage requirements for TDIU.  In July 1993, the Veteran was service connected for bronchial asthma/emphysema at 10 percent disabled, and healed contusion, back muscle, right side at noncompensably disabling.  The combined rating was 10 percent.  In August 1998, the disability rating for bronchial asthma/emphysema was increased to 30 percent; the combined rating was 30 percent, effective January 1, 1998.  In September 2006, service connection was awarded for posttraumatic stress disorder (PTSD) with an initial disability rating of 50 percent; the combined rating was 70 percent, effective November 30, 2005.

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance.

In light of the Veteran's claims that he has been unemployable since 1981, and as there is an unadjudicated informal claim for a TDIU date stamped as received by VA on July 26, 1993, the RO/AMC should consider whether the TDIU claim should be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the requirements for TDIU extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b), and permit the Veteran an opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  Following the completion of all of the above development, the AOJ should arrange for the Veteran to undergo a retrospective social and industrial survey to ascertain if his service-connected disabilities alone precluded him from securing and maintaining substantially gainful employment in light of his work history and level of education prior to October 10, 2006.  The Veteran's claims file must be made available to the examiner and reviewed in connection with the examination.  It is imperative for the social and industrial survey examiner to understand that the focus of the inquiry is not on why he is currently unemployed, but rather it is on whether or not his service-connected disabilities alone would preclude substantially gainful employment prior to October 10, 2006 in light of his education and work history.

3.  If the claim remains denied, then refer the claim of entitlement to TDIU prior to October 10, 2006 to the C&P Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The claims file and a copy of this remand should be provided to the Director of Compensation and Pension.  

4.  Thereafter, the issue of an effective date earlier than October 10, 2006 for the grant of TDIU pursuant to 38 C.F.R. § 4.16(b) should be readjudicated.  If the full benefit sought on appeal is not granted, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


